EXHIBIT FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Katie Brazel Executive Vice President, Chief Financial Officer and Fleishman Hillard Chief Operating Officer Phone: 404-739-0150 Phone: 770-419-3355 CryoLife’s Fully Diluted Earnings Per Share Increased 71 Percent to $0.12 in Third quarter of 2008 from $0.07 in Third quarter of 2007 Revenues increased 21 percent in third quarter of 2008 versus third quarter of ATLANTA, GA…(October 30, 2008)…CryoLife, Inc. (NYSE: CRY), a biomaterials, medical device and tissue processing company, announced today that revenues for the third quarter of 2008 increased 21 percent to $26.8 million compared to $22.2 million in the third quarter of 2007.Excluding orthopaedic tissue processing revenues of $38,000 and $566,000 in the third quarters of 2008 and 2007, respectively, total revenues increased 24 percent for the third quarter of Net income in the third quarter of 2008 was $3.6 million, or $0.13 per basic and $0.12 per fully diluted common share, compared to $1.9 million, or $0.07 per basic and fully diluted common share in the third quarter of 2007. Revenues for the first nine months of 2008 increased 14 percent to $79.5 million compared to $69.7 million in the first nine months of 2007.Excluding orthopaedic tissue processing revenues of $662,000 and $3.7 million in the first nine months of 2008 and 2007, respectively, total revenues increased 19 percent for the first nine months of 2008. Net income in the first nine months of 2008 was $10.2 million, or $0.37 per basic and $0.36 per fully diluted common share, compared to $4.6 million, or $0.17 per basic and $0.16 per fully diluted common share in the first nine months of - more - Page 1 of 7 Tissue processing revenues in the third quarter of 2008 increased 25 percent to $14.2 million compared to $11.3 million in the third quarter of 2007.Tissue processing revenues in the first nine months of 2008 increased 15 percent to $41.3 million compared to $36.0 million in the first nine months of 2007.The increase in tissue processing revenues was due primarily to increased demand for the Company’s cardiac and vascular processed tissues, the introduction of the CryoValveÒ SG pulmonary human heart valve and, to a lesser extent, price increases, partially offset by a decline in orthopaedic tissue processing revenues. Combined cardiac and vascular tissue processing revenues in the third quarter of 2008 increased 31 percent to $14.2 million compared to $10.8 million in the third quarter of 2007.Combined cardiac and vascular tissue processing revenues in the first nine months of 2008 increased 26 percent to $40.7 million compared to $32.4 million in the first nine months of 2007. Revenues from the distribution of CryoValve SG pulmonary human heart valves were $1.7 million and $3.4 million, respectively, for the three and nine months ended September 30, 2008. Orthopaedic tissue processing revenues in the third quarter of 2008 decreased to $38,000 from $566,000 in the third quarter of 2007.Orthopaedic tissue processing revenues in the first nine months of 2008 decreased to $662,000 from $3.7 million in the first nine months of 2007.These revenue declines were anticipated as the Company discontinued procuring and processing orthopaedic tissue in January of 2007 pursuant to the exchange and service agreement signed with a third party in December 2006. BioGlue® Surgical Adhesive revenues were $11.6 million for the third quarter of 2008 compared to $10.3 million in the third quarter of 2007, an increase of 13 percent.BioGlue revenues were $36.5 million for the first nine months of 2008 compared to $32.4 million for the first nine months of 2007, an increase of 13 percent. U.S.
